Citation Nr: 1759892	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  12-14 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left knee/leg disability.  

2.  Entitlement to service connection for right knee/leg disability.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1943 to January 1946.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois:  an April 2010 rating decision reopened and denied the Veteran's claim of service connection for a left knee/leg disability, and a July 2011 rating decision denied service connection for a right knee/leg disability.  In March 2013 a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  In July 2013, the Board remanded the case to the RO for additional development to include a VA examination and opinion.  Thereafter, the case was returned to the Board, which determined that the medical opinion received was inadequate for rating purposes.  The Board requested and obtained a medical expert opinion in October 2013 through the Veterans Health Administration (VHA), pursuant to 38 C.F.R. § 20.901(a).  

A January 2014 Board decision denied service connection for left and right knee/leg disabilities.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC).  In July 2014, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Remand (Joint Motion) to vacate the Board's decision, and to remand the case to the Board.  In July 2014 CAVC granted the Joint Motion.  

In October 2014 and October 2016, the Board remanded the case to the RO for additional development.  Thereafter, in June 2017, the Board requested another VHA medical expert opinion, which was received in August 2017.  The Veteran was provided a copy of the opinion and opportunity to respond/submit additional evidence or argument.  In October 2017, his representative submitted, with a waiver of initial AOJ consideration, a response in the form of a statement from the Veteran's doctor, dated in October 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  A chronic left knee/leg disability is not shown to have had its onset during service; arthritis of the left knee was not manifested to a compensable degree within one year following the Veteran's separation from service in January 1946; and his current left knee/leg disability is not shown to be related to an injury, disease, or event in service to include cold injury therein.

2.  A chronic right knee/leg disability is not shown to have had its onset during service; arthritis of the right knee was not manifested to a compensable degree within one year following his separation from service in January 1946; and his current right knee/leg disability is not shown to be related to an injury, disease, or event in service to include cold injury therein.


CONCLUSIONS OF LAW

1.  Service connection for a left knee/leg disability is not warranted.  38 U.S.C.     §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  

2.  Service connection for a right knee/leg disability is not warranted.  38 U.S.C.     §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. § 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  The RO provided content-complying, pre-adjudication VCAA notice by letters dated in March 2010 and July 2010; VA has satisfied its duty to notify. 
VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded a Board hearing before the undersigned in March 2013.  CAVC has held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts the hearing has the duty to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned explained the issues, focused on the elements necessary to substantiate the claims (e.g., a current diagnosis of a knee/leg disability, and evidence that the current disability is related to service), and sought to identify any further development that was required to substantiate the claims.  It has not been alleged that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), or that the Veteran is prejudiced by the conduct of the hearing.  

The RO has obtained the Veteran's service treatment records (STRs) and relevant post-service records to include VA medical records.  Based on the July 2014 Joint Motion for Remand and CAVC Order, the Board was tasked with obtaining certain VA medical records dated in 1946, but such records are "lost" according to the Veteran in December 2014, who reportedly contacted the VA medical center to obtain them (the Veteran waived further VA development in favor of the Board deciding his claims).  He has not identified any additional pertinent evidence that is available.  

VA provided the Veteran examinations in July 2013 and February 2015 (with an addendum medical opinion in December 2016), regarding the nature and etiology of his diagnosed lower extremity disabilities.  Further, the Board arranged for VHA medical expert advisory opinions, received in October 2013 and August 2017; the Veteran was provided copies of the opinions and afforded opportunity to respond.  His representative responded with a doctor's October 2017 statement describing the Veteran's current medical status.  The VA examiners and VHA experts in aggregate, and ultimately the VHA expert in August 2017, reviewed the significant facts in the case and provided rationale supporting the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board concludes that no further assistance to the Veteran in developing facts pertinent to these claims is required; VA's duty to assist is met.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from service (one year for arthritis).   38 U.S.C. § 1112;  38 C.F.R. §§ 3.307, 3.309.
 
To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Factual Background and Analysis
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows with respect to the claims. 

The Veteran seeks service connection for a left knee/leg disability and a right knee/leg disability, claiming that he has arthritis in his legs and knees as a result of cold injuries/frostbite in service.  His DD Form 214 (service discharge record) indicates that he participated in the battles/campaigns of Rhineland and Ardennes, and earned two bronze battle stars among other awards.    

The Veteran's service treatment records (STRs) do not document any complaints, findings, treatment, or diagnoses relating to the knees or legs.  On a January 1946 discharge examination, a musculoskeletal clinical evaluation was normal.

After service, a September 1954 dermatology record notes complaints of swelling and pain in the right foot.  The Veteran reported slight swelling in his feet since 1943 and that an exacerbation began two days prior with pain and swelling of the right foot.  This record notes that the Veteran's complaints were attributed to chronic dermatophytosis of the feet (athlete's foot).  

In 1974, the Veteran filed an application for VA compensation or pension; in the space provided for listing of diseases or injuries, the Veteran claimed a skin condition, hernia, and an eye disability.  

On an April 1974 VA examination, the Veteran's complaints mainly involved his eye and nerves.  On a special surgical and orthopedic examination, the Veteran reported that every time it rained his left knee became painful (he did not relate his knee complaint back to his service).  The examiner could find no evidence of arthritis of any joint.  The diagnosis was arthritis claimed, with no evidence of arthritis found on physical examination at this time of any joints.  A left knee X-ray was ordered, and it was negative for fracture or dislocation.  On a May 1975 VA examination, the Veteran reported that his left knee still bothered him, especially in rainy or damp weather; left knee osteoarthritis was diagnosed (a contemporaneous X-ray showed a periosteal reaction at the superior aspect of the left medial femoral condyle).  On an April 1978 VA examination, the Veteran complained of trouble with his left knee "since it froze up in Germany" around 1945 and that over the years it has become worse; he said he had no problem with his right knee.  The examiner could find no real evidence of arthritis in the knee except for some crepitus.  A left knee X-ray showed the minimal osteoarthrosis.  On a February 1979 VA examination, the Veteran again reported pain in his left knee when weather was bad; he said that his knee first gave him trouble when he was stationed in Germany.  X-rays of the left knee were negative.  The examiner gave a diagnosis of osteoarthritis of the left knee with crepitus as the only manifestation (and did not provide any comment on its etiology).  

In March 2010, the Veteran submitted lay statements from three friends indicating they knew him since 1945, 1946, and "for many, many years," respectively.  They attest to the Veteran suffering from arthritis in his legs.  [It is not clear when they observed the Veteran first having problems with his legs.]  An August 2011 statement from the Veteran indicates that he received hospital treatment, in part, for a leg problem, in January 1946, two weeks after his separation from service.  

VA treatment records show that in June 2012 there was a complaint of left hip/thigh pain, and that numerous records in 2010 and 2012 note diagnosis and treatment for bilateral deep vein thrombosis.  

At the March 2013 Travel Board hearing, the Veteran described how he injured his knees/legs in active service when he "was out all night long" and "it was so cold."  He testified that he used "Ben Gay and salve, home remedies" to treat his knee/leg symptoms, and that after service, he had had some tingling and numbness "in the kneecap mostly" that would come back periodically.  He stated that he sought medical attention when the condition worsened in 1975, but that it had been painful ever since he left service.  
In an April 2013 handwritten note, the Veteran's private physician indicated, without further explanation, that the Veteran's "severe arthritis" in both knees and feet "may [be] related to frost bite and exposure to cold during the Second World War (Battle of Bulge)."  

On July 2013 VA cold injury examination, the examiner noted the Veteran had frostnip in the bilateral toes with duration of acute symptoms of less than one day.  The examiner noted there was no other history of cold injury.  Physical examination revealed there were no cold injury residuals.  On July VA 2013 knee and lower leg examination, the diagnosis was bilateral knee strain.  X-rays revealed degenerative arthritis.  The examiner opined that the Veteran's bilateral knee strain was less likely than not incurred in or caused by service because there was no continuity of treatment for cold injuries from service to the present.  

In an October 2013 VHA medical advisory opinion, the consulting expert (a Chief of Orthopedic Surgery) opined, after a review of the claims file including the April 2013 private opinion and the July 2013 VA opinion, that it was "less likely than not that the Veteran's bilateral knee/leg disability (arthritis/knee strain) is related to any in-service injury, event, or illness including as a residual of a cold injury."  The expert discussed the opinions previously in the record, and stated that the July 2013 evaluation was much more specific than the April 2013 opinion, which offered no basis for attributing arthritis of the feet and knees to exposure to cold in service.  The expert noted that the VA examiner commented that the duration of the cold exposure was hours and the duration of symptoms was less than one day.  The expert stated that the Veteran had no history of cold exposure treatment, hospitalization, or surgery, and no other history of military cold exposure.  The expert also noted that there was no ongoing complaint of tingling, numbness, muscle cramping, abnormal color or skin breakdown.  He stated that the Veteran's reported symptoms were indicative of frostnip, the first and mildest of frostbite, and that frostnip "does not permanently damage the skin let alone underlying deep tissue such as bones and joints."  

On February 2015 VA cold injury and knee/lower leg examinations, the examining physician indicated that he reviewed the record and noted the Veteran's report that he was exposed to cold in service and his contention that he "has had left leg and knee pain and leg swelling since that time."  The examiner opined that the Veteran's bilateral leg arthritis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed injury, event, or illness (including cold injuries) in service and "more likely than not that it is due to non service connected injury or natural[ly] a progression of aging in this 90 year old man."  In explanation, the examiner cited to the Veteran's January 1946 service separation examination (with its normal musculoskeletal/dermatologic/neurologic findings and no reference to cold injury), stated that there was "no evidence of ongoing symptoms of or treatment for any cold injuries of knee/leg or knee/leg pains," and noted that the Veteran had "no numbness or sensory changes of feet or lower legs that may be seen with cold injury" and "no evidence of any knee injury, specifically left knee injury, in [the] service record that would explain his current knee pains."  As the examiner did not specifically express consideration of the Veteran's March 2013 hearing testimony, a December 2016 addendum opinion was obtained.  The same examiner echoed his earlier conclusion.  He noted that records including hearing testimony from 2013 were reviewed, but he did not specifically discuss the testimony in his opinion or the rationale for such, instead finding that there was "no evidence to connect [the Veteran's] current left and right knee condition to his experiences in service."  He stated that despite the Veteran's reports of cold exposure during service, there was "no documentation of ongoing symtpoms [sic] and there is documentation of normal exams, and denial of any arthralgias as recently as 2004" when he began treatment at the VA. 

In June 2017, another VHA medical advisory opinion was sought (for compliance with the Joint Motion and Court Order, specifically to ensure the examiner has considered the Veteran's hearing testimony).  In an August 2017 opinion, the consulting physician (board certified in orthopedic surgery) stated that he reviewed the Veteran's claims file to include his hearing testimony and the medical literature.  Based on such review, he opined that it was not at least as likely as not (i.e., less than 50 percent probability) that any current left and/or right knee/leg disability was related to any incident of military service.  He asserted that he reflected on the Veteran's hearing testimony, yet still found that a diagnosis of frostnip was the mildest version of cold injury and did not cause permanent damage to the skin, let alone deeper structures like bones and joints.  He stressed that STRs did not document complaints, findings, treatment, or diagnoses relating to the knees or legs.  He also cited to medical literature, which "clearly refutes the connection between cold injury and osteoarthritis of large joints."  According to such literature, the large joints such as the knee are relatively protected from cold injury osteoarthritis owing to its better vascular supply from surrounding muscles and arteries.  

In response to the VHA opinion, the Veteran submitted a statement from his private doctor, dated in October 2017, indicating that the Veteran could not ambulate, had difficulty getting around, and needed 24 hour care.  He also stated that the Veteran was on oxygen, and had severe arthritis of both knees, chronic venostatic changes of both lower extremities, and an inguinal hernia.  

It is not in dispute that the Veteran has left and right knee/leg disabilities, to include knee strain and arthritis, which have been diagnosed and treated.  However, they are not shown to have been manifested in service.  The Veteran's STRs contain no notation of such disabilities and on service separation examination, musculoskeletal evaluation was normal.  Although service records show that the Veteran was probably exposed to significant or extreme cold conditions during service, there was no complaint or finding relating to a chronic knee or leg disability in service.  The Veteran's DD-214 reveals his receipt of a bronze battle star, and that certain presumptions relax the evidentiary burden for a combat veteran under 38 U.S.C. § 1154(b).  Therefore, from a longitudinal review of the file (to include VHA expert opinions that the Veteran had a diagnosis of frostnip in service), it is reasonable that the Veteran sustained a mild degree of cold injury in service, despite the absence of any contemporaneous documentation of such injury.  Nonetheless, by the time of his discharge from service in January 1946, he was clinically evaluated as normal, and no lower extremity problems to include arthritis and strain were noted or reported.  Thus, on the basis of the STRs alone, the claimed left and right knee/leg disabilities were not affirmatively shown to have been present in service.  Accordingly, service connection under 38 U.S.C. § 1110 and 38 C.F.R. § 3.303 (a) (affirmatively showing inception in service) is not established.  

The Veteran is competent to describe certain symptom manifestations of the claimed disability, such as pain in his lower extremities, even though the symptoms were not recorded during service.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony is competent evidence insofar as it relates to symptoms of an injury or illness.).  As the STRs lack the documentation of the combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptoms after service is required to support the claims. 38 C.F.R. § 3.303(b).  However, the evidence does not establish continuity of symptoms after service to support the Veteran's left and right knee/leg claims.  

As previously noted, there is no showing of the claimed lower extremity disabilities at the time of his military separation in January 1946, as indicated by the physical examination report at that time.  The Veteran has asserted that he sustained cold injury/frostbite during service, which he maintains has led to the arthritis in his legs and knees.  He has submitted statements of friends, who have known him since service or shortly thereafter and who have stated that he suffered from arthritis in his legs; notably they do not say when their observations were made (nor how they came to believe that it was arthritis versus some other ailment from which he suffered).  The Veteran also testified that he sustained cold injuries to his lower extremities during service, which he self-medicated, and that after service he has had occasional symptoms of tingling and numbness mostly in his kneecap and pain ever since discharge.  

The statements/testimony of ongoing symptoms ever since service, presented in conjunction with the filing of the present claims, lack credibility in light of the contemporaneous record during and following service.  The assertions of a knee/leg disability existing since service, while competent, lack credibility because they are self-serving and also because they are inconsistent, including with recorded contemporaneous clinical data.  For example, if the Veteran had a lower extremity disability that started in service and continued thereafter, he presumably would have reported it at separation in 1946.  While injury, including cold injury, during combat service might not be recorded at the time of incurrence, due to circumstances, conditions, or hardships of such service (38 U.S.C. § 1154(b)), the residuals of such injury may be recorded thereafter when the exigencies of combat have passed.  The battles of the Rhineland and Ardennes took place a year prior to the Veteran's discharge, and there is no complaint, treatment or diagnosis of a knee/leg problem after the probable cold injury in service.  In other words, when he had the opportunity to report it during service including at discharge, he did not do so. 

Further, there are no medical records that document any lower extremity problems for many years after his service discharge in January 1946.  The Veteran indicated that he received hospital treatment for a leg problem just a couple of weeks after his military discharge, but there is no record to corroborate what if any diagnosis he may have had at that time (and whether it may be related to his current bilateral lower extremity disabilities).  The medical records on file date from the 1950s, and show complaints pertaining to the right foot (not knee or leg) that were assessed as dermatophytosis (not arthritis or strain).  Such contemporaneous evidence is probative, because if he had continuous knee or leg problems from the mid-1940s (as he now claims and as was reported on two VA examinations in the late 1970s), it is reasonable to believe that he would have sought treatment for his knee/leg since that time.  When he filed a VA claim in 1974, it is notable that he did not mention any disability involving his knees or legs, but instead claimed disabilities involving a skin condition, hernia, and eye; the omission of knee or leg disabilities at the time suggests there were none.  On a VA examination about that time in April 1974, the Veteran reported left knee pain when it rained (but did not relate it to his service).  In fact, it was not until after X-rays showed minimal arthritis in the left knee in May 1975 (about 30 years postservice) that he began to claim (in April 1978. i.e., 3 years later) that he had had trouble with the left knee since service, and also denied any right knee problems at that time.  There is no apparent reason or explanation for initially attributing, in 1978, a knee problem to his time of service.  Thereafter, VA records show continuing reports of left knee pain and a diagnosis of left knee arthritis by X-ray (except in February 1979).  The VA examiners at the time of the initial documented clinical findings regarding left knee arthritis did not attribute the minimal arthritis to the Veteran's service 30 years earlier.  Further, with the diagnosis of a left knee disability in the 1970s, there were no complaints of a chronic right lower extremity problem since service.  Based on the lay statements/testimony and medical records, continuity of symptomatology to support the claims of service connection is not shown.  That is, the preponderance of the evidence is against the claims of service connection for left and right knee/leg disabilities based on continuity of symptoms under 38 C.F.R. § 3.303(b).  

Further, the initial documentation of arthritis (of the left knee) in the medical records in May 1975, nearly 30 years after service separation, is well beyond the one year presumptive period for arthritis as a chronic disease under 38 U.S.C. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Hence, service connection for left and right knee/leg disabilities on a chronic disease presumptive basis is not warranted. 

The Board turns to the question of whether service connection for left and right knee/leg disabilities may be granted on the basis that the disabilities were first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  As was earlier noted, it is not in dispute that the Veteran currently has disabilities of his lower extremities, including bilateral knee arthritis and strain.  The record contains multiple private and VA/VHA opinions concerning whether the disabilities may be related to service including as due to acknowledged exposure to cold therein.  All but the April 2013 private opinion are unfavorable to the Veteran's claims.  VA examiners in July 2013 and February 2015 (with an addendum in December 2016), and VHA experts in October 2013 and August 2017, have reviewed the claims file and determined it was not at least as likely as not - that is, there was a less than 50 percent probability - that the Veteran's bilateral knee/leg disabilities including arthritis and strain were related to any in-service injury, event, or illness including as a residual of a cold injury.  

Notably, the initial VA/VHA opinions were deemed insufficient for not reflecting consideration of the lay statements and hearing testimony of record (to the effect that the Veteran had ongoing knee/leg symptoms since service), but in the final VHA opinion the provider clearly indicated such statements/testimony were reviewed, and still concluded that the Veteran's current bilateral knee/leg disabilities are not related to any incident of service.  The expert acknowledged that the Veteran probably incurred frostnip during service but discounted the claim that such injury resulted in permanent damage to skin and underlying structures including bones and joints (as was also found by the previous VHA expert, but without citation to medical literature).  His rationale included citation to a medical article relating to the connection if any between cold injury and osteoarthritis of large joints.  This explanation, in light of its basis in a review of the entire medical record, outweighs the favorable private medical opinion of April 2013, which was conclusory and unaccompanied by any rationale or indication that the rest of the Veteran's records were reviewed.  The basis for the conclusion by the private physician is not known; accordingly it may not be afforded substantial probative weight, and is outweighed in probative value by the VHA opinion.  As for the October 2017 medical statement received after the VHA expert's August 2017 opinion, it does not include an opinion regarding the etiology of the Veteran's lower extremity disabilities, but merely furnishes an update on the Veteran's current medical status (that includes severe arthritis of the knees and venostatic changes in the lower extremities).  In short, the Board concludes that the preponderance of the medical evidence is against the Veteran's claims of service connection for left and right knee/leg disabilities.  

The Veteran's own statements can be used only to provide a factual basis upon which a determination could be made that a particular injury occurred in service, not to provide a diagnosis or a medical opinion linking a current disability to a disease or injury in service.  Although he is competent to describe symptoms of knee/leg pain and other troubles, see Layno v. Brown, 6 Vet. App. 465, 469-71   (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), arthritis of the knees/legs is not a condition found under caselaw to be capable of lay observation.  That is, the determination as to the presence of arthritis is medical in nature and not capable of lay observation, as it is established by X-rays, as was done here in the 1970s.  Further, the question of whether the claimed disabilities are the result of service to include exposure to extreme cold therein constitutes a complex medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer a medical opinion regarding the etiology of the disabilities at issue.  Therefore, to the extent his statements and testimony, and those of his long-time friends, are offered as proof of a relationship between the current bilateral knee/leg disabilities and his period of service, they are not competent evidence and may not be considered probative evidence supporting the claims.  They are not competent evidence to substantiate that the Veteran's current bilateral left and right knee/leg disabilities, including arthritis (initially diagnosed in 1975), either had onset during service or are related to an injury, disease, or event therein. 

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for left and right knee/leg disabilities, and that the benefit-of-the-doubt rule does not apply.  The appeal in this matter must be denied.  38 U.S.C. § 5107(b).


ORDER

Service connection for left knee/leg disability is denied.

Service connection for right knee/leg disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


